DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 01/12/2022, which has been entered and made of record.  Claims 1-27 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
	The rejection of claims 1-2, 11, 18, and 26 under 35 USC 102(a) by prior art Olsson et al. has been withdrawn after Affidavit has filed to establish the day of invention (based on the board decision on Appeal No. 2018-003755).
Applicants state that “Applicant respectfully submits that the Office Action does not appear to argue in any way that Andersson discloses or teaches "...wherein the culling ... [is] executed in a graphics rendering pipeline using a graphics processing unit." as in claim 1 (emphasis added). Applicant respectfully submits that slide 22 of Andersson expressly states that the "...Compute pipeline ... culls light sources..." (emphasis added). Thus, not only does the cited portion of Andersson not disclose "...wherein the culling ... [is] executed in a graphics rendering pipeline using a te pipeline”.

    PNG
    media_image1.png
    355
    476
    media_image1.png
    Greyscale

The examiner disagrees. Andersson discloses wherein the culling and performing surface shading are executed in a graphics rendering pipeline using a graphics processing unit (pages 19 and 21, “New hybrid Graphics/Compute shading pipelinee: 1. Graphics pipeline rasterizes gbuffers for opaque surfaces 2. Compute pipeline uses gbuffers, culls light sources, computes lighting & combines with shading” ….. shading processing is perform in GPU using DX11 CS).
Applicants state that “Because each and every element of claim 1 is not disclosed, Andersson does not anticipate claim 1. These comments also apply to independent claims 11, 18, and 26, and accordingly to all dependent claims. Accordingly, Applicant respectfully requests that the rejection under pre-AIA  35 U.S.C. §102(a) of claims 1, 3, 11-12, 18, 20 and 25-27 in view of Andersson be withdrawn” and . 
Claims 2 and 19 depend from claims 1 and 18, respectively, which Applicant respectfully submits are allowable as discussed above. Accordingly, Applicant respectfully submits that claims 2 and 19 are allowable for at least the same reasons, and respectfully requests that the rejections of claims 2 and 19 under pre-AIA  35 U.S.C. §103(a) be withdrawn. Claims 4-5, 10, 13-14, 17, 21-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson in view of "Instant Radiosity An Approach for Real-Time Global Illumination", ICGA/TU Wien SS2008)" to Kinkelin et al. (hereinafter Kinkelin). Claims 4-5, 10, 13-14, 17, 21-22, and 24 depend from claims 1, 11, 18, and 26, respectively, which Applicant respectfully submits are allowable as discussed above. Accordingly, Applicant respectfully submits that claims 4-5, 10, 13-14, 17, 21-22, and 24 are allowable for at least the same reasons, and respectfully requests that the rejections of claims 4-5, 10, 13-14, 17, 21-22, and 24 under pre-AIA  35 U.S.C. §103(a) be withdrawn. Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson in view of US2008/0170066 to Falchetto (hereinafter Falchetto). Claims 6 and 15 depend from claims 1 and 11, respectively, which Applicant respectfully submits are allowable as discussed above. Accordingly, Applicant respectfully submits that claims 6 and 15 are allowable for at least the same reasons, and respectfully requests that the rejections of claims 6 and 15 under pre-AIA  35 U.S.C. §103(a) be withdrawn. Claims 7-8 are rejected  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson in view of Tovey, further in view of Falchetto, further in view of Tsao, further in view of "Fast scene voxelization and applications. In ACM SIGGRAPH Symposium on Interactive 3D Graphics and Games, 71-78) to Eisemann et al. (hereinafter Eisemann). Claims 9, 16 and 23 depend from claims 1, 11, and 18, respectively, which Applicant respectfully submits are allowable as discussed above. Accordingly, Applicant respectfully submits that claims 9, 16 and 23 are allowable for at least the same reasons, and respectfully requests that the rejections of claims 9, 16 and 23 under pre-AIA  35 U.S.C. §103(a) be withdrawn”.
The examiner disagrees.  Please review the Examiner’s analysis for the previous issue raised by Applicant. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10803655. This is a nonstatutory double patenting rejection.

17068342
US 10803655
1. A method for rendering a screen, the screen composed of pixels, comprising: 
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel; and 
performing surface shading by evaluating materials using information related to each light index, 
wherein the culling and performing surface shading are executed in a graphics rendering pipeline using a graphics processing unit.  

1. A method for rendering a screen, the screen composed of pixels, comprising: 
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel; and 
performing surface shading by evaluating materials using information related to each light index, 
wherein the culling and performing surface shading are executed in a graphics rendering pipeline using a graphics processing unit, the culling and performing surface shading at least limiting a number of shader permutations executed and reducing pixel overdraw in the graphics rendering pipeline using the graphics processing unit.  


Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 1 of the instant invention and claim 1 of the US 10803655).
US 10803655, and are not patentably distinct from claims 2-10 of the US 10803655.
Regarding claim 11:
17068342
US 10803655
11. A method for rendering a screen, comprising: 
generating depth values for each pixel in the screen; 
culling a light list to a list of light indices affecting a pixel; and 
shading a surface by evaluating materials using information related to each light index, 
wherein the generating, culling and shading are executed in a graphics rendering pipeline using a graphics processing unit.  

11. A method for rendering a screen, comprising: 
generating depth values for each pixel in the screen; 
culling a light list to a list of light indices affecting a pixel; and 
shading a surface by evaluating materials using information related to each light index, 
wherein the generating, culling and shading are executed in a graphics rendering pipeline using a graphics processing unit, the generating, culling and shading at least limiting a number of shader permutations executed and reducing pixel overdraw in the graphics rendering pipeline using the graphics processing unit.  


US 10803655).
Likewise instant dependent claims 12-17 are anticipated by claims 12-17 of the US 10803655, and are not patentably distinct from claims 12-17 of the US 10803655.
Regarding claim 18:
17068342
US 10803655
18. A processor for rendering a screen, the screen comprising at least one pixel, comprising: 
a compute shader configured to cull, on a per tile basis, a light list to a list of light indices overlapping each pixel; and 
a pixel shader configured to perform surface shading by evaluating materials using information related to each light index, 
wherein the compute shader and pixel shader are parts of a graphics rendering pipeline in the processor.  

18. A processor for rendering a screen, the screen comprising at least one pixel, comprising: 
a compute shader configured to cull, on a per tile basis, a light list to a list of light indices overlapping each pixel; and 
a pixel shader configured to perform surface shading by evaluating materials using information related to each light index, 
wherein the compute shader and pixel shader are parts of a graphics rendering pipeline in the processor, and operate to at least limit a number of shader permutations executed and 


US 10803655).
Likewise instant dependent claims 19-25 are anticipated by claims 19-27 of the US 10803655, and are not patentably distinct from claims 19-25 of the US 10803655.

Regarding claim 26:
17068342
US 10803655
26. A computer readable non-transitory medium including instructions which when executed in a processing system cause the processing system to execute a method for rendering a screen: a compute shader code segment culling, on a per tile basis, a light list to a list of light indices overlapping each pixel; and a pixel shader code segment for performing surface shading by evaluating materials using information related to each light index, wherein the compute shader and 


a compute shader code segment culling, on a per tile basis, a light list to a list of light indices overlapping each pixel; and  -8-Applicant(s): Advanced Micro Devices, Inc. Application No.: 13/892,712 
a pixel shader code segment for performing surface shading by evaluating 
wherein the compute shader and pixel shader are executed in a graphics rendering pipeline using the processing system, and operate to at least limit a number of shader permutations executed and reduce pixel overdraw in the graphics rendering pipeline using the processing system. 

US 10803655).
Likewise instant dependent claim 27 is anticipated by claim 27 of the US 10803655, and is not patentably distinct from claims 27 of the US 10803655.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 11-12, 18, 20, and 25-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.).

Regarding claim 1, Andersson teaches a method for rendering a screen, the screen composed of pixels (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising:
culling, on a per tile basis, a light list to generate a list of light indices overlapping each pixel (pages 24-25, cull all light source for each tile and output an index list of the visible light source in tile base); and
performing surface shading by evaluating materials using information related to each light index (page 26, perform surface rendering through combining lighting and shading albedos/parameters),
wherein the culling and performing surface shading are executed in a graphics rendering pipeline using a graphics processing unit (pages 19 and 21, shading processing is perform in GPU using DX11 CS).

Regarding claim 3, Andersson teaches all the limitation of claim 1, and further teach further comprising: generating a frustum for each tile; and  -2-Applicant(s): Advanced Micro Devices, Inc. Application No.: 13/892,712 clipping the frustum using maximum and minimum depth values for pixels in the tile (pages 23-24).

Regarding claim 11, Andersson teaches a method for rendering a screen (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising:
generating depth values for each pixel in the screen (page 23, calculate min and max z in tile base);
culling a light list to a list of light indices affecting a pixel (pages 24-25, cull all light source for each tile and output an index list of the visible light source in tile base); and
shading a surface by evaluating materials using information related to each light index (page 26, perform surface rendering through combining lighting and shading albedos/parameters),
wherein the generating, culling and shading are executed in a graphics rendering pipeline using a graphics processing unit (pages 19 and 21, shading processing is perform in GPU using DX11 CS).

Regarding claim 12, Andersson teaches all the limitation of claim 11, and further teach further comprising: dividing the screen into tiles (pages 19-26, disclose a rendering method through dividing screen to tile base).

		Regarding claim 18, Andersson teaches a processor for rendering a screen, the screen comprising at least one pixel (pages 19-26, disclose a rendering method through dividing screen to tile base), comprising: a compute shader and a pixel shader configured to perform the method of claim 1 (pages 19 and 21, shading processings are 

Regarding claim 20, Andersson teaches all the limitation of claim 18, the claim 20 is similar in scope to the claim 3, and is rejected likewise.

Regarding claim 26, Andersson teaches a computer readable non-transitory medium including instructions which when executed in a processing system cause the processing system to execute a method for rendering a screen (pages 19-26, disclose a rendering method through dividing screen to tile base; pages 19 and 21, shading processings are perform in GPU using DX11 CS)) . The remaining limitations are similar in scope to method claim 1 and rejected under the same rational.

Regarding claim 27, Andersson teaches all the limitation of claim 26, and further teach further comprising: a compute shader code segment for dividing the screen into tiles (pages 19-26, disclose a rendering method through dividing screen to tile base), the screen having at least one pixel (page 20).

Regarding claim 25, Andersson teaches all the limitation of claim 18, and the claim 25 is similar in scope to the claim 27, and is rejected likewise.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 Claims 2 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of Tovey et al. (Steven Tovey and Stephen McAuley, "Parallelized Light Pre-Pass rendering with the cell Broadband Engine", GPU Pro Advanced Rendering Techniques Edited by Wolfgang Engel  A K Peters/CRC Press 2010 Pages 509–528).

	Regarding claim 2, Andersson teaches all the limitation of claim 1, but keeps salient for teaching further comprising: performing a depth pre-pass for each pixel in the screen.
	In relayed endeavor, Tovey et al. teach further comprising: performing a depth pre-pass for each pixel in the screen (section 2.5, Tovey et al. disclose provide a lighting pre-pass based on depth value of the pixels). 


Regarding claim 19, Andersson teaches all the limitation of claim 18, the claim 19 is similar in scope to the claim 2, and is rejected likewise.

Claim 4-5, 10, 13-14, 17, 21-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of Kinkelin et al. (Martin Kinkelin & Christian Liensberger, “Instant Radiosity An Approach for Real-Time Global Illumination”, ICGA/TU Wien SS2008).

	Regarding claim 4, Andersson teaches all the limitation of claim 1, but does not explicitly teach further comprising: generating a reflective shadow map for indirect lights.
	In related endeavor, Kinkelin et al. teach further comprising: generating a reflective shadow map for indirect lights (Fig 12-13, section 2.4, Kinkelin et al. disclose generate a Reflective Shadow Maps (RSMs) based on indirect light).
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering to accelerate and optimal the real-time light rendering. 

Regarding claim 5, Andersson as modified by Kinkelin et al. teaches all the limitation of claim 4, further teaches further comprising: generating spotlights based on the reflective shadow map (Kinkelin et al.: Fig 12, section 2.4, generate pixel lights Xp, Xq; Fig 18, section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are placed at each reflection point (where the light of the primary light source hits a reflector, e.g. a wall) and used to illuminate the scene”), and appending the light list with the spotlights (page 25, Andersson discloses append light index to index list for visible lights).

Regarding claim 10, Andersson teaches all the limitation of claim 1, but does not explicitly teach further comprising: determining shadows for each light in the list of light indices using ray casting.
	In related endeavor, Kinkelin et al. teach further comprising: determining shadows for each light using ray casting (Fig 12-13, section 2.3-24, “Ray Tracing algorithms cast rays through the pixels of the image plane into the scene to find points to be rendered into the pixels”… Kinkelin et al. disclose using ray casting to create a shadow map).
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering using ray casting to accelerate and optimal the real-time light rendering.

Regarding claim 13, Andersson teaches all the limitation of claim 12, but does not explicitly teach further comprising: generating one or more of a reflective shadow map for indirect lights and spotlights.
In related endeavor, Kinkelin et al. further teach further comprising: generating one or more of a reflective shadow map for indirect lights and spotlights (Fig 12-13, section 2.4, generate a Reflective Shadow Maps (RSMs) based on indirect light and spot lights; Fig 18, section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are 
Schreyer et al. and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to generate reflective shadow map for tile basis light rendering using ray casting to accelerate and optimal the real-time light rendering.

Regarding claim 14, Andersson as modified by Kinkelin et al. teaches all the limitation of claim 13, and Kinkelin et al. further teach wherein said spotlights generated are based on a reflective shadow map (Fig 12-13, section 2.4, generate a Reflective Shadow Maps (RSMs) based on indirect light; section 2.7 and section 3, “Instant Radiosity traces paths from the primary light source and creates new virtual light points (VPLs). These light sources are placed at each reflection point (where the light of the primary light source hits a reflector, e.g. a wall) and used to illuminate the scene” … Kinkelin et al. disclose spot lights are generated (place the light sources) based on a reflective shadow map).
Andersson and Kinkelin et al. are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Schreyer et al.’s method of volume rendering for tile basis to incorporate the teaching of Kinkelin et al.'s reflective shadow map for indirect light to 

Regarding claim 17, Andersson teaches all the limitation of claim 11, the claim 17 is similar in scope to the claim 10, and is rejected likewise.

Regarding claims 21-22 and 24, Andersson teaches all the limitation of claim 18, the claims 21-22 and 24 are similar in scope to the claims 4-5, and 10, and are rejected likewise.

Claims 6 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of U.S. PGPubs 2008/0170066 to Falchetto.

Regarding claim 15, Andersson teaches all the limitation of claim 12, and further teach further comprising: generating a frustum for each tile (pages 23-24), but do not explicitly teach further comprising: dividing a depth extent of the frustum into cells; and generating cell indices based on depth values of each pixel in the tile.
	In related endeavor, Falchetto teaches further comprising: dividing a depth extent of the frustum into cells; and generating cell indices based on depth values of each pixel in the tile (Fig 4, par 0054, “FIG. 5 shows, by means of a flow chart, a graphic 
coordinate) from a reference plane such as, for example, the screen 71 lying on the near plane 41”; par 0063-0065, “As regards definition 402 (FIG. 5), it has to be observed that according to the sort-middle approach, the screen 71 is divided into a plurality of 2D (only 2D 2D-T1 is indicated in FIG. 4).  The view VF is operatively subdivided in space regions, e.g., 3D each defining on the screen 71 a corresponding 2D.  As an example, the 3D 3D-T1 defines on the screen 71 the 2D 2D-T1.  FIG. 4 also illustrates x, y and z axes of a Cartesian reference system (having origin O), wherein the z axis corresponds to the component. In greater detail, the binner stage 503 divides each 3D into a plurality of M discrete quantization cells along the z axis.  The cells are 3D portions of a 3D.  In accordance with the example shown in FIG. 4, the 3D 3D-T1 is divided in M cells: T1C0, T1C1, .  . . T1Ci, T1CM-1. In accordance with the described example, the cells ordering 403 is performed by the binner stage 503 by associating with each an index ID identifying the and which is comprised between 0 and M-1.  The index ID increases with the increasing.  The other 3D included into the view VF are divided in an analogous manner” …. Falchetto discloses in the binner stage defines and orders a plurality of three-dimensional cells based on depths and generate the cell indices based on the depth value (along the z axis)).


Regarding claim 6, Andersson teaches all the limitation of claim 3, the claim 6 is similar in scope to the claim 15, and is rejected likewise.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of in view of U.S. PGPubs 2008/0170066 to Falchetto, further in view of U.S. PGPubs 2007/0273689 to Tsao.

Regarding claim 7, Andersson as modified by Falchetto teaches all the limitation of claim 6, but do not explicitly teach further comprising: generating a tile depth mask that includes cells marked as occupied with respect to a particular pixel.
	In related endeavor, Tsao teaches further comprising: generating a tile depth mask that includes cells marked as occupied with respect to a particular pixel (par 0007, “new technique, coverage mask, is introduced. It is a pixel-based mask to represent 
Andersson, Falchetto, and Tsao are analogous art: tile based rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was 

	Regarding claim 8, Andersson as modified by Falchetto, and Tsao teaches all the limitation of claim 7, and Falchetto further teaches further comprising: generating a light depth mask for each light, wherein cells are flagged in the light depth mask on a condition that light geometry overlaps the frustum (par 0063-0065, “As regards definition 402 (FIG. 5), it has to be observed that according to the sort-middle approach, the screen 71 is divided into a plurality of 2D (only 2D 2D-T1 is indicated in FIG. 4).  The view VF is operatively subdivided in space regions, e.g., 3D each defining on the screen 71 a corresponding 2D.  As an example, the 3D 3D-T1 defines on the screen 71 the 2D 2D-T1.  FIG. 4 also illustrates x, y and z axes of a Cartesian reference system (having origin O), wherein the z axis corresponds to the component. In greater detail, the binner stage 503 divides each 3D into a plurality of M discrete quantization cells along the z axis.  The cells are 3D portions of a 3D.  In accordance with the example shown in FIG. 4, the 3D 3D-T1 is divided in M cells: T1C0, T1C1, .  . . T1Ci, T1CM-1. In accordance with the described example, the cells ordering 403 is performed by the binner stage 503 by associating with each an index ID identifying the and which is comprised between 0 and M-1.  The index ID increases with the increasing.  The other 3D included into the view VF are divided in an analogous manner”; par 0071, “the safe reordering check 601 also verifies that a depth mask (as defined by the OpenGL ES standard) is enabled.  As known to the skilled person, the 
Andersson and Falchetto are analogous art: light/volume rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modify by Falchetto, and Tsao’s method of volume rendering for tile basis to incorporate the teaching of Falchetto's defining a plurality of 3D cells of a scene view frustum to generate a list of cell based on frustum to accelerate and optimal the real-time light rendering.

Claims 9, 16, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson (Johan Andersson. “Parallel Graphics in Frostbite - Current & Future.” SIGGRAPH Course: Beyond Programmable Shading, 2009. Available at http://s09.idav.ucdavis.edu/talks/04-JAndersson-ParallelFrostbite-Siggraph09.pdf.) in view of Tovey et al. (Steven Tovey and Stephen McAuley, "Parallelized Light Pre-Pass rendering with the cell Broadband Engine", GPU Pro Advanced Rendering Techniques Edited by Wolfgang Engel  A K Peters/CRC Press 2010 Pages 509–528), further in view of U.S. PGPubs 2008/0170066 to Falchetto, further in view of U.S. PGPubs 2007/0273689 to Tsao, further in view of Eisemann et al. (EISEMANN, E., AND D´E CORET, X. 2006. Fast scene voxelization and applications. In ACM SIGGRAPH Symposium on Interactive 3D Graphics and Games, 71–78).

Regarding claim 9, Andersson as modified by Falchetto, and Tsao teaches all the limitation of claim 8, but do not explicitly teach wherein culling includes comparing the light depth mask and the tile depth mask.
In related endeavor, Eisemann et al. teach wherein culling includes comparing the light depth mask and the tile depth mask (Fig 6, section 3.2, Eisemann et al. disclose shadow volume culling and clamping by using the light depth mask and bit masks)
Andersson, Falchetto, Tsao, and Eisemann et al. are analogous art: tile based rendering. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Andersson as modified by Falchetto, and Tsao’s method of volume rendering for tile basis to incorporate the teaching of Tsao's shadow volume culling and clamping to generate light culling and clamping using bitmasks to accelerate and optimal the real-time light rendering.

Regarding claim 16, Andersson as modified by Falchetto teaches all the limitation of claim 15, the claim 16 is similar in scope to the claim 7+8+9, and is rejected likewise.

Regarding claim 23, Andersson teaches all the limitation of claim 18, the claim 23 is similar in scope to the claim 3+6+7+8+9, and is rejected likewise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616